Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-16 are allowed.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 11/19/2019. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2019 and 10/5/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner and the initial and signed copy of PTO 1449 is provided herewith.

The following is an examiner’s statement of reasons for allowance: the prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding claims 1-16, a machining condition setting device comprising: simulation being conducted under a condition of moving the machining head relative to the workpiece along a machining line set as a path of the machining point determined when the machining head moves relative to the workpiece in the virtual space while the optical axis of the machining head is maintained at a predetermined angle from each of a normal .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAMESH B PATEL/Primary Examiner, Art Unit 2119